El Juez Asociado Señob Franco Soto,
emitió la opinión del tribunal.
Los demandantes alegan haber vendido a la demandada las siguientes partidas de sirop de cañas, en la cantidad, precio y fecha siguientes:
Mayo 8 do 1922, 13 barriles a $11 cada uno-$143. 00
“ 18 de 1922, 20 barriles a $11 cada uno- 220. 00
“ 19 de 1922, 15 barriles a $11 cada uno- 165. 00
“ 26 de 1922, 11 barriles a $11 cada uno- 121. 00
El precio hace xin total de $649, del qne se deducen $20 ■qne confiesan recibidos los demandantes, quedando na re-manente de $629 qne se alega estar vencido y qne la de-mandada no ha satisfecho en todo ni en parte.
La demandada excepcionó la demanda por falta de cansa de acción. Desestimada la excepción, no fné contestada la demanda, por lo qne se anotó la rebeldía y se registró sen-tencia por el secretario.
No conforme la demandada apeló de la sentencia, y en •su alegato se sostienen como errores: haberse desestimado la excepción previa a la'demanda, y haberse registrado sen-tencia en rebeldía sin alegarse en la demanda la fecha del vencimiento de la obligación.
Los dos errores serán considerados conjuntamente, pues uno y otro se basan en la falta de alegación en la demanda qne determine el vencimiento de los $629 qne se reclaman.
La demanda alega, sin embargo, qne dicha suma está vencida, pero sostiene la apelante qne ésta es una conclusión legal. Planteada así la cuestión, realmente levantaría un punto legal y el secretario no tendría facultad para dictar *250la sentencia conforme al artículo 194 del Código de Enjui-ciamiento Civil que especifica los casos en que aquel fun-cionario puede dictar sentencias en rebeldía. Pero en este caso se trata de una demanda en cobro de dinero por la venta de géneros o mercaderías, y no alegándose que haya existido un convenio respecto al tiempo del pago, la presun-ción es que el vendedor tiene derecho al pago inmediato del precio a la entrega de la mercancía, y la simple alegación de estar vencida la deuda es suficiente. 6 R.C.L. 897; 21 E.C.L. 11.
En verdad que en la demanda se habla de intereses re-cíprocos al 10. por ciento, pero aparte de que la simple mención de tal interés no implica por sí sola la concesión del plazo, la venta de las partidas no fué simultánea y sí en diferentes fechas dentro del mismo mes y el demandante había recibido $20 a cuenta del precio, lo que parece explicar la estipulación de intereses entretanto la apelante recibía la última entrega.
La misma circunstancia de no aparecer de la demanda que se concediera un plazo al deudor ni deducirse de la na-turaleza de la obligación, hace inaplicable el artículo 1095 del Código Civil que sostiene la apelante haberse infringido.
Por lo expuesto, la sentencia debe confirmarse.